McCarthy, J.
This is an appeal from a judgment in favor of the plaintiffs for broker’s commission against the seller on an exchange of certain real estate and other properties. ' '
*687The judge’s charge being omitted, we must accept that the case was fairly and properly submitted to the jury.
It was a question of fact, and we cannot disturb their verdict unless for some error of law.
After a careful examination of the points suggested by the appellant we do not find any substantial error requiring a reversal.
Judgment must, therefore, be affirmed, with costs.
Van Wyck, Ch. J., and Fitzsimons, J., concur.
Judgment affirmed, with costs.